The plaintiffs in error, E.L. Long, F.J. Norris, and W.H. Mosby were jointly tried and convicted on an information charging that they did have possession of "thirty-eight half pints of whisky, one quart of whisky, two gallons and ten half-pints of alcohol, and one quart of wine."
In accordance with the verdicts the court sentenced E.L. Long to be confined in the county jail for 30 days and to pay a fine of $400, and F.J. Norris and W.H. Mosby to each pay a fine of $50 and to be confined in the county jail for 30 days. *Page 678 
From the judgments rendered on the verdicts an appeal was perfected. No brief had been filed, and no appearance made when the case was called for final submission.
An examination of the record discloses that the information is sufficient; that the evidence for the state supports its allegations, and that no evidence was offered on behalf of the plaintiffs in error.
The judgments appealed from are affirmed. Mandate forthwith.